FILED
                             NOT FOR PUBLICATION                             MAY 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DIANJUN LIU,                                      No. 09-71606

               Petitioner,                        Agency No. A099-723-849

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Dianjun Liu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir.

2010), and review de novo claims of due process violations, Colmenar v. INS, 210
F.3d 967, 971 (9th Cir. 2000). We deny the petition for review.

      The agency found Liu not credible for several reasons, including an

inconsistency between Liu’s testimony and documentary evidence regarding his

reasons for departing China, and his lack of response to questions about this

inconsistency. In light of these findings, substantial evidence supports the

agency’s adverse credibility determination. See Shrestha, 590 F.3d at 1040-44

(adverse credibility determination was reasonable under the REAL ID Act’s

“totality of the circumstances”); Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.

2001) (adverse credibility determination supported in part based on inconsistencies

relating to the events leading up to petitioner’s departure). In the absence of

credible testimony, Liu’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Liu’s CAT claim is based on the same testimony found to be not

credible, and he points to no other evidence the IJ should have considered,

substantial evidence also supports the denial of CAT relief. See id. at 1156-57.


                                          2                                       09-71606
      Finally, we reject Liu’s contention that the IJ’s actions during the merits

hearing deprived him of a full and fair hearing. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error and prejudice to prevail in due process claim).

      PETITION FOR REVIEW DENIED.




                                          3                                    09-71606